DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Grayson et al. (8,408,311).
	With regard to claim 1, Grayson discloses a termination assembly for an umbilical (abstract) comprising a chamber (17) through which pass one or more tubes (15) extending from the umbilical (12), the chamber containing a filler material (col. 2, lines 25-26), wherein at least one tube is provided with an anchor (16) for securing the at least one tube in the filler material, the anchor comprising a shape memory material (col. 2, lines 40-42; wherein the collar is metal which is inherently affected by thermal expansion; i.e. expands when heated and contracts when cooled).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grayson et al. (9,212,767) in view of Mueller et al. (2014/0374167).
	With regard to claim 1, Grayson discloses a termination assembly for an umbilical (abstract) comprising a chamber (20) through which pass one or more tubes (24) extending from the umbilical (26), the chamber containing a filler material (2,4,30), wherein at least one tube is provided with an anchor (32) for securing the at least one tube in the filler material (fig. 2; claim 19).
	Grayson fails to explicitly state the material of the anchor and the anchor being a shape memory material.
	Mueller discloses an electrical connection utilizing shape memory material for connection to sleeves/tubes (para 0021).  Grayson discloses the collar may be welded but does not require such adhesion (col. 7, lines 27-40).  Similar to applicant’s invention (spec; para 007), Muller discloses the disadvantages of welding (i.e. heat generation) and the advantages of shape memory material (para 0021).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention 

	With regard to claims 2 and 11, Mueller further discloses the shape memory material is an alloy (para 0019).
	With regard to claim 3, Mueller further discloses the shape memory alloy is a nickel-titanium alloy (para 0019).
	With regard to claim 4, Mueller further discloses the shape memory alloy is in an austenitic phase (para 0017-0019 wherein the shape memory alloy transition between first and second shapes).
	With regard to claims 5 and 16, Grayson further discloses the anchor is in the form of collar (col. 7, line 30) comprising a generally circular tube with a central generally circular bore (figs. 1-2; col. 7, lines 27-40).
	
	With regard to claim 6, Grayson, as modified, discloses the invention substantially as claimed however fails to explicitly state the collar has an internal diameter of 10mm-45mm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the internal diameter of any size based on the design conditions of the umbilical including a diameter of 10mm-45mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	With regard to claim 7, Grayson, as modified, discloses the invention substantially as claimed however fails to explicitly state the collar has a wall thickness of 0.5mm-2mm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the wall thickness of any size based on the design conditions of the umbilical including a thickness of 0.5-2mm, In re Aller, 105 USPQ 233.
	With regard to claim 8, Grayson, as modified, discloses the invention substantially as claimed however fails to explicitly state the hoop stress in the collar is between 500 MPa and 700MPa. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a hoop stress between 500MPa and 700MPa based on the design conditions of the umbilical, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	With regard to claim 9, Grayson, as modified, discloses the invention substantially as claimed however fails to explicitly state the pressure applied by the collar to the tube is between 70MPa and 100 MPa. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a pressure applied by the collar to the tube is between 70MPa and 100 MPa based on the design conditions of the umbilical, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

	With regard to method claims 10, 13, 15 the claimed method of making a termination assembly would inherently be performed by the modification of Grayson to include the shape memory material as taught by Muller, as discussed above.  Grayson discloses an umbilical wherein one or more tubes (24) extend from the umbilical, the method comprising inserting the one or more tubes extending from the umbilical into a chamber (20); the method comprising the steps of providing an anchor (32) for mounting onto one of the tubes (figs. 1-2), sliding the anchor onto the tube by passing the tube through the aperture (figs. 1-2) and adding a filler material to the chamber.

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed that by modifying Grayson to include the shape memory material, the resultant combination would result in the anchor gripping the tube upon undergoing a phase change from its second shape to first shape the first shape is a first size which is too small for the tube to pass through, and a second size which is large enough for the tube to pass through.
	With regard to claim 12, Mueller further discloses increasing the temperature of the anchor above a temperature of transformation Af such that the shape memory alloy undergoes a phase change in which at least some of the second phase converts to the first phase and the aperture returns towards its first shape (paras 0019, 0022).
	With regard to claim 14, Mueller further discloses cooling the anchor below a temperature of transformation Mf such that the shape memory material undergoes a phase change in which at least some of the first phase converts to the second phase (paras 0019, 0022).
	With regard to claim 17, Grayson, as modified, discloses the invention substantially as claimed however fails to explicitly state the collar having an internal diameter of 10mm-45mm nor having a wall thickness of 0.5mm-2mm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the wall thickness of any size based on the design conditions of the umbilical including an internal diameter of 10mm-45mm and a thickness of 0.5-2mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	With regard to claim 18-19, Grayson, as modified, discloses the invention substantially as claimed however fails to explicitly state the bore has a diameter which in the first shape is 2-4% less 
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the diameter of the shapes any size based on the design conditions of the umbilical including the first shape is 2-4% less than an outer diameter of the tube and the second shape is 1-6% greater than an outer diameter of the tube, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
3/3/2022